Title: From George Washington to William Livingston, 1 September 1777
From: Washington, George
To: Livingston, William



Sir,
Head Quarters Wilmington [Del.] Septemr 1. 1777.

I have been duly honored with your several favours of the 15th 28 and 29 ulto and observe their contents.
From the papers you have sent, there can remain no doubt, that Mr Troupes true errand, whatever may be his ostensible one, was to recruit men for the British army; and, after being so clearly detected, should he escape punishment it cannot fail to have the disagreeable influence you mention on the minds of the people and to be an encouragement to other adventurers. As a similar instance however has not before come under my direction, I have ordered a special court-martial, composed of men of judgment and moderation to sit upon the occasion, and I have every reason to expect their decision will be dispassionate and well founded. It is doubted whether the military jurisdiction comprehends a case of this kind. This will be well considered, and If the court can with propriety go into the trial and their sentence should be such as it is naturally to be expected it will be—I do not think from my present view of the matter that it will be in my power to mitigate or remit his punishment though I shall sensibly feel for his friends, who cannot but be deeply affected by his fate.
Your reason for not entering upon the business of dividing the state into districts, till the ensuing meeting of the assembly is entirely satisfactory. I have no doubt you are sufficiently impressed with the importance of carrying the measure into speedy execution, and will use all your influence to have it done.
I am sorry you have no better prospect as to the number of militia, you expect to collect; but considering all the circumstances you mention, it is not [to] be wondered at that a people harrassed and exhausted by having their country so long the seat of the war, should be

unwilling to quit their homes; especially when they have an enemy still at their doors.
I am fully convinced of the pernicious consequences of that abuse of passports you speak of. The liberty that has been taken in granting them was altogether unauthorised by me, and cont[r]ary to my wish. I am glad to find you are determined to put a stop to the practice with respect to your militia officers, who alone will now have it in their power to continue it, as the Continental troops are all called away; and Doctor Barnet who has been so peculiarly culpable, and who had not a shadow of right to grant a single passport, will also be immediately removed.
You will ere this have heard of the enemy’s advancing from the place of their first landing, and occupying with their van a piece of high ground called Grey’s Hill. They still remain in this position and it is difficult to say how soon they will alter it. All accounts agree that They are very much distressed for want of horses, numbers of which it is said died on the passage, and the rest are in exceeding bad order, this will probably occasion some delay and give time for the militia, who seem to be collecting pretty fast, to join us. We have light parties constantly hovering about them, who frequently make a few prisoners. The whole number already made is about 70, and will be no inconsiderable check upon them.
They have as yet experienced little ⟨countenance⟩ from the inhabitants; and as we have a⟨ccounts⟩ of their perpetrating outrages similar to those they have c⟨ommitted⟩ elsewhere, I am in hopes, their conduct here, as in other p⟨laces,⟩ will not be of a complexion to conciliate many new parti⟨zans to⟩ their cause.
P.S. Since writing the above, the judge advocate of the Court Martial above mentioned has called upon me and reported that the Court had proceeded upon the tryal of the Prisoner, but on account of one point of his defence which requires time to be investigated had postponed their final decision, and adjourned to a future day the 16th Inst. Mr Troup pretends that he came out with design to avail himself of the offer of grace held out in your proclamation; but finding the people much exasperated against him and hearing that a man had been hanged who had applied for the benefit of that proclamation he was deterred from applying to you in person ’till he had made his peace through the mediation of a third person & secured his terms: That for this purpose he had communicated his intention to one Philip Schout & his mother, residing near Charlottenburgh, who were to intercede with a certain Mr Donoworth that lives with Mr Erskine at Ringwood in order to engage him to solicit you in his, Mr Troup’s behalf. He lays

great stress upon this; though it is probably a mere pretence; but as the Court have indulged him with time to have his Witnesses produced, I shall be much obliged to you to notify the persons above mentioned that their immediate attendance at Head Qrs is required, and to have them sent on without delay. You will also be pleased to inform yourself of their characters, particularly in a political light.
